Title: Enclosure III: Resolutions of the Maryland Legislature, 28 December 1784
From: Maryland Legislature
To: 



Annapolis, [28 December 1784]

By the House of Delegates Decr 28th 1784. Resolved That three thousand three hundred and thirty three and one third Dollars be appropriated to defray one half of the expence of examining surveying cutting clearing improving and keeping in repair a proposed road from the Waters of Potomack river to the River Cheat, and if necessary to the Monongahela, and that the Intendant of the revenue be authorised and directed to pay the said Money to the Use aforesaid, And that Mr Francis Deakins be appointed to join and act with such person or persons as may be nominated by the Common Wealth of Virginia to execute the Trust, and that the Money aforesaid be subject to their Order, and if the said Francis Deakins shall decline to act that his Excellency the Governor be authorised and requested to appoint another in his place.
Resolved, That his Excellency the Governor be requested to write to the Legislature of Pennsylvania to request permission to lay out and improve a Road through such part of that State as may be necessary in the best and most proper direction from Fort Cumberland to the navigable part of the Youghigeny.
